RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3665-14T5

IN THE MATTER OF THE
CIVIL COMMITMENT OF J.S.,
SVP-24-99.
_______________________________

           Submitted January 23, 2018 – Decided August 27, 2018

           Before Judges Yannotti and Leone.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No. SVP-
           24-99.

           Joseph E. Krakora, Public Defender, attorney
           for   appellant  J.S.   (Maritza   Rodriguez,
           Designated Counsel, on the brief).

           Gurbir S. Grewal, Attorney General, attorney
           for respondent State of New Jersey (Melissa
           H. Raksa, Assistant Attorney General, of
           counsel; Amy Beth Cohn, Deputy Attorney
           General, on the brief).

PER CURIAM

     J.S. appeals from a February 6, 2015 order determining that

he continued to be a sexually-violent predator who must be civilly

committed in the Special Treatment Unit (STU) under the Sexually

Violent Predators Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38.                    We

affirm.
                               I.

     In 1986, J.S. caused a four-year-old girl to lick his penis

and caused her six-year-old brother to engage in sexual conduct.

J.S. pled guilty to second-degree sexual assault, N.J.S.A. 2C:14-

2(b), and was sentenced to four years of probation.

     Also in 1986, J.S. repeatedly forced a four-year-old boy to

perform fellatio on him, and threatened to come back and kill him.

In 1992, the boy revealed J.S.'s conduct. In 1994 J.S. pled guilty

to first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a),

third-degree terroristic threats, N.J.S.A. 2C:12-3(a), and third-

degree witness tampering, N.J.S.A. 2C:28-5(a), and was sentenced

to seven years in the Adult Diagnostic & Treatment Center (ADTC).

     Meanwhile, in 1994 J.S. took pictures of a nude fifteen-year-

old girl.   He pled guilty to second-degree and fourth-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(b)(3) and

(b)(5)(b), and fourth-degree criminal sexual conduct, N.J.S.A.

2C:14-3(b), and was sentenced to seven years in prison.     The two

seven-year terms were concurrent.

     When J.S. nearing the end of his criminal sentence in 1999,

he was evaluated at the Ann Klein Forensic Center (AKFC) and was

found not to satisfy the criteria for commitment to the AKFC.      In

2000, the trial judge ordered J.S. to be civilly committed at the

Northern Regional Unit (NRU), the predecessor of the STU.

                                2                           A-3665-14T5
       The trial judge and other judges ordered that J.S. remain

committed to the STU in various annual reviews from 2002 through

2014.   We affirmed the 2003 and 2007 orders committing J.S. to the

STU.    In re Civil Commitment of J.S., No. A-4335-07 (App. Div.

Oct. 7, 2004); In re Civil Commitment of J.S., No. A-5712-06 (App.

Div. Jan. 8, 2008) (J.S. II).           In J.S. II, we rejected J.S.'s

contention that he should be transferred from the STU to the AKFC

because it was safer and a more therapeutic setting.             Id. (slip

op. at 8-9).

       For the commitment review at issue here, the trial judge held

hearings on three days in 2014 and 2015.         He heard testimony from

J.S., four experts, and the CEO of the AKFC, Dr. Glenn Ferguson.

       The State's expert psychiatrist, Dr. Indra Cidambi, testified

that    J.S.    has   pedophilic   disorder;    unspecified      paraphilic

disorder; and an unspecified personality disorder with antisocial

features.      She found they affect him emotionally, cognitively, or

volitionally.     The State's expert psychologist, Dr. Tarmeen Sahni,

testified J.S. refused to be interviewed, but his file showed he

has pedophilia, sexually attracted to both genders, non-exclusive

type; paraphilia, not otherwise specified, with non-consent and

sadistic    features;    and   personality     disorder,   not   otherwise

specified, with schizotypal and antisocial traits.         Both testified



                                    3                               A-3665-14T5
these mental conditions predispose J.S. to commit acts of sexual

violence.

       J.S.'s expert psychiatrist, Dr. Gary Collins, testified that

J.S.    has    pedophilic     disorder,        non-exclusive    type,     sexually

attracted to both genders; conversion disorder; bipolar disorder;

and personality disorder, not otherwise specified.                 J.S.'s expert

psychologist, Dr. Timothy Foley, testified J.S. has pedophilic

disorder;      and   bipolar      disorder      with   strong    indication        of

schizotypal personality disorder.

       All of the experts agreed that, as a result of his mental

abnormalities        or   disorders,       J.S.    has   serious        difficulty

controlling sexually violent behavior, and that it was highly

likely he would reoffend if released.               Based on their testimony,

the    trial    judge     found   that    J.S.     required     continued     civil

commitment.      On February 6, 2016, the court ordered that J.S.

remain committed to the STU.

                                         II.

       J.S. appeals.      He argues:

              POINT ONE – THE STATE FAILED TO PROVIDE
              EFFECTIVE TREATMENT TO J.S. AS REQUIRED BY THE
              SVPA AND THE NEW JERSEY SUPREME COURT,
              ALLOWING J.S. TO LANGUISH FOR FIFTEEN YEARS
              WITHOUT PROPER PSYCHIATRIC CARE.

              POINT TWO – J.S. MUST BE RELEASED BECAUSE HE
              FEARS FOR HIS SAFETY AT THE STU DUE TO THE
              SEVERE ABUSE THAT J.S. HAS TESTIFIED HE

                                          4                                 A-3665-14T5
             SUFFERED,   WHICH  J.S.   STATED            MAKES     THE
             CONDITIONS AT STU UNBEARABLE.

             POINT THREE – J.S. MUST BE RELEASED BECAUSE
             THE TRIAL COURT FOUND THAT HE HAS NOT MADE ANY
             PROGRESS IN HIS TREATMENT AT THE STU AND HE
             IS UNLIKELY TO MAKE ANY PROGRESS IN THE
             FUTURE, RENDERING HIS CONTINUED COMMITMENT AT
             THE STU PUNITIVE AND UNCONSTITUTIONAL.

       We must hew to our "'extremely narrow'" standard of review

of a commitment hearing.     In re Civil Commitment of R.F., 217 N.J.

152,   174   (2014)   (citation    omitted).           Appellate   courts     "give

deference to the findings of our trial judges because they have

the 'opportunity to hear and see the witnesses and to have the

"feel" of the case, which a reviewing court cannot enjoy.'"                   Ibid.

(citation omitted).      "So long as the trial court's findings are

supported by 'sufficient credible evidence present in the record,'

those findings should not be disturbed."               Id. at 175.

       Furthermore, "[t]he judges who hear SVPA cases generally are

'specialists' and 'their expertise in the subject' is entitled to

'special     deference.'"         Id.       at   174    (citations       omitted).

"Accordingly, an appellate court should not modify a trial court's

determination either to commit or release an individual unless

'the record reveals a clear mistake.'"             Id. at 175.

       Under the SVPA, "[i]f the court finds by clear and convincing

evidence that the person needs continued involuntary commitment

as a sexually violent predator, it shall issue an order authorizing

                                        5                                   A-3665-14T5
the involuntary commitment of the person to a facility designated

for the custody, care and treatment of sexually violent predators."

N.J.S.A. 30:4-27.32(a).         Three requirements must be satisfied to

classify a person as a sexually violent predator: (1) "that the

individual has been convicted of a sexually violent offense"; (2)

"that    he   suffers    from   a   mental    abnormality     or   personality

disorder"; and (3) "that as a result of his psychiatric abnormality

or disorder, 'it is highly likely that the individual will not

control his or her sexually violent behavior and will reoffend.'"

R.F., 217 N.J. at 173 (quoting In re Commitment of W.Z., 173 N.J.

109, 130 (2002)); see N.J.S.A. 30:4-27.26.

      Appellant's convictions of aggravated sexual assault and

sexual    assault       satisfied    the     "sexually   violent      offense"

requirement.      See N.J.S.A. 30:4-27.26.       The trial court found by

clear and convincing evidence that J.S. has serious difficulty

controlling sexually violent behavior, and that it was highly

likely that that he would reoffend if released.               We see no basis

to disturb its ruling.

      J.S. does not dispute that he satisfied the statutory standard

for   continued    civil   commitment.        Instead,   he   advances     three

arguments why he nonetheless should be released from the STU into

the community.



                                       6                                 A-3665-14T5
                                 A.

     J.S. argues he must be released because the STU has failed

to provide him with effective treatment.       The State's experts

testified the STU has provided J.S. with individual therapy, group

therapy, and examinations by a psychiatrist.   They testified J.S.

was still in Phase One of his treatment, but had attended a process

group earlier in 2014.       The trial court found J.S. made some

progress until a psychotic episode in 2005, but made no progress

since then.

     The experts disagreed on why J.S. had not made progress.    The

State's experts testified that J.S. was malingering and had been

refusing treatment for most of his fifteen years at the NRU and

STU, and that he refused all forms of psychiatric treatment and

medication.   J.S.'s psychiatric expert Dr. Collins agreed J.S. had

engaged in malingering.1   Nonetheless, J.S.'s experts asserted he

needed to undergo treatment at a psychiatric hospital and take

medication.

     However, J.S. was sent three times to the AKFC, a psychiatric

hospital, and three times he was sent back to the STU.    The AKFC

records stated as follows.



1
 J.S.'s other expert, Dr. Foley, testified he did not see evidence
of malingering. The trial court stated: "Well, I guess he really
wasn't looking very hard."

                                  7                         A-3665-14T5
       In 2006, J.S. was transferred to the AKFC after starving

himself for two weeks and expressing suicidal thoughts.                Once

there, he resumed eating.      However, he said he did not need any

psychiatric treatment, and he refused psychotropic medication.            He

refused to walk and claimed he needed a wheelchair, but there was

no apparent physical basis for his claim.        An AKFC psychiatrist

found J.S. was "feigning [a] physical condition in order to avoid

going back to the [NRU]."     The AKFC sent J.S. back.

       In January 2008, J.S. cut his wrist and threatened further

self-harm, and was sent to the AKFC.        An AKFC psychiatrist noted

such circumstances were "associated with symptom simulation or

exaggeration to avoid . . . harsh incarceration."          Once at the

AKFC, J.S. denied thoughts of self-harm and refused medication.

The AKFC psychiatrist concluded J.S. did not meet the criteria for

commitment to the AKFC and should be returned to the NRU.

       In February 2008, J.S. refused to eat or drink for several

days and was sent to the AKFC.       The AKFC psychiatrist noted that

such    conduct   was   associated   with   trying   to   "avoid     harsh

incarceration . . . by symptom manipulation or frank malingering,"

and that J.S. appeared "extremely manipulative and self serving

to remove himself from the treatment program at the [NRU]."            Once

at the AKFC, J.S. denied thoughts of self-harm, and resumed eating

and drinking.     J.S. again demanded a wheelchair, which was denied,

                                     8                             A-3665-14T5
and again was able to walk.               He would not take recommended

medication and was manipulative toward the treatment team.             As in

the prior two evaluations, an AKFC psychiatrist diagnosed J.S. as

having pedophilia, paraphilia, and depressive disorder.          The AKFC

psychiatrist also diagnosed J.S. with "malingering," and found he

did "not exhibit any type of psychosis."           The AKFC psychiatrist

concluded J.S. did not meet the criteria for commitment to the

AKFC, and returned him to the NRU.

       Thus, as the State's experts testified, the AKFC records

showed that J.S. was malingering and refused psychiatric help or

medication on the three occasions he went to AKFC.          Nonetheless,

J.S.'s experts requested that J.S. be conditionally discharged and

released into the community so he could be voluntarily committed

to a psychiatric hospital for appropriate treatment.        However, Dr.

Collins doubted J.S. would take medication voluntarily, even if

released into the community. Dr. Foley testified it was his "hope"

that   J.S.   could   develop   a   therapeutic   relationship   and   take

medication, but would not disagree that "the only basis for [his]

opinion that it might happen anywhere else is [he] hope[d] it

would."

       In his testimony, J.S. initially refused to answer whether

he would be willing to engage in psychiatric treatment.                   He

repeatedly noted he had been sent to other facilities that found

                                      9                            A-3665-14T5
he did not need psychiatric treatment.             He testified he would not

take medications at AKFC or another facility and then return to

the STU.   He then said: "Treatment is one thing.                 Medication is

last resort."      He ultimately said he would agree to therapy and

try psychiatric treatment, but refused to say he would take

medication if recommended.

     Dr.   Collins       suggested   psychotropic      medications    could        be

administered      to    J.S.   without    his   consent.    The     trial     court

conducted an extensive inquiry on whether it could order forced

medication.      Dr. Ferguson testified that medication could only be

administered over objection if the person posed a substantial risk

of serious harm to self, others, or property.                The court found

that J.S. did not meet that standard, and that it lacked the

authority to order forced medication.              J.S. states he does not

appeal that finding.

     The trial court also found as follows.                "Without a doubt

[J.S.]   would    not    comply   with    conditions    [for]   a   conditional

discharge."      "The problem with [J.S.'s] argument is that he's been

in [AKFC] three times, been offered medication three times, and

refused to take it three times."                "I tried to get [J.S.] to

indicate if he were sent to [AKFC] he would take medication, and

he would not agree to that."



                                         10                                 A-3665-14T5
     The trial court also found "there is clearly some malingering

and manipulation" by J.S.     However, the court believed that if he

were "just doing this deliberately as a malingerer, he would have

changed his tactic by now."    The court concluded that, in addition

to the pedophilia and personality disorders testified to by the

State's experts, J.S. has "a mental illness, be it . . . a psychosis

or mood disorder or bipolar disorder," which the State's experts

ignored.    The court found the State's experts mistakenly believed

J.S. would "change his mind and stop doing what he's been doing

for 10 years."    The court found that "without the medication he's

going to continue on as he is now."

     The trial court concluded: "I think it's the responsibility

of the STU to do something for him.        They can't just take the

position they're taking now and let this go on for another 10

years.     It's . . . not right.   It's not ethical.   And it's their

responsibility to come up with a plan to treat [J.S.]."

     That responsibility rests not with the court but with the

agencies which run the STU.2    As the trial court recognized by its


2
  "The Department of Corrections [DOC] shall be responsible for
the operation of any facility designated for the custody, care and
treatment of sexually violent predators, and shall provide or
arrange for custodial care of persons committed pursuant to this
act."   N.J.S.A. 30:4-27.34(a).   "The Division of Mental Health
Services in the Department of Human Services shall provide or
arrange for treatment for a person committed pursuant to this act.


                                   11                         A-3665-14T5
order continuing J.S.'s commitment to the STU, J.S. has not shown

any legal basis for release into the community.

      J.S. emphasizes that treatment is one of the goals of the

SVPA.     "[T]he statute is designed to protect the public from

dangerous   predators     and    to    treat     sex    offenders       who   are,    by

definition, suffering from a mental abnormality."                       In re Civil

Commitment of W.X.C., 204 N.J. 179, 188 (2010). However, we cannot

ignore that "[t]he Legislature enacted the SVPA to protect other

members of society from the danger posed by sexually violent

predators."      In re Commitment of J.M.B., 197 N.J. 563, 570-71

(2009).

      Our Legislature found that "[c]ertain individuals who commit

sex   offenses   suffer   from    mental       abnormalities       or    personality

disorders which make them likely to engage in repeat acts of

predatory   sexual   violence         if   not    treated    for    their       mental

conditions."     N.J.S.A. 30:4-27.25(a).               The Legislature found it

was "necessary to modify the involuntary civil commitment process

in recognition of the need for commitment of those sexually violent

predators who pose a danger to others should they be returned to




Such treatment shall be appropriately tailored to address the
specific needs of sexually violent predators."  N.J.S.A. 30:4-
27.34(b).

                                       12                                      A-3665-14T5
society."    N.J.S.A. 30:4-27.25(c).          Such modification was needed

because:

            Under the existing involuntary commitment
            procedure, persons are subject to commitment
            if they are mentally ill and dangerous to
            self, others or property. . . . The nature
            of the mental condition from which a sexually
            violent predator may suffer may not always
            lend itself to characterization under the
            existing statutory standard, although civil
            commitment may nonetheless be warranted due
            to the danger the person may pose to others
            as a result of the mental condition.

            [N.J.S.A. 30:4-27.25(b) (emphasis added).]

The Legislature found it was "necessary to house involuntarily

committed sexually violent predators in an environment separate

from   persons     committed    under    [the   general     civil   commitment

statutes] or otherwise confined."            N.J.S.A. 30:4-27.25(d).

       "The Legislative findings clearly make paramount the SVPA's

intention to protect society through the 'commitment of those

sexually violent predators who pose a danger to others should they

be returned to society.'"           J.M.B., 197 N.J. at 574 (quoting

N.J.S.A. 30:4-27.25(c)).        The Legislature's goal of protecting the

public by ensuring sexually violent predators are "confined in a

secure facility for control, care and treatment" is reflected

throughout   the    SVPA's     provisions.       N.J.S.A.    30:4-27.26;    see

N.J.S.A. 30:4-27.27(a); N.J.S.A. 30:4-27.32(a), (g).



                                        13                             A-3665-14T5
     "If the court determines at [an annual] review hearing that

involuntary commitment as a sexually violent predator shall be

continued, it shall execute a new order" continuing his commitment

to such a secure facility.        N.J.S.A. 30:4-27.35.         A conditional

discharge is only allowed if "the court finds that the person will

not be likely to engage in acts of sexual violence because the

person is amenable to and highly likely to comply with a plan to

facilitate the person’s adjustment and reintegration into the

community so as to render involuntary commitment as a sexually

violent predator unnecessary for that person."                N.J.S.A. 30:4-

27.32(c)(1).     A    person    can   be   considered   for    unconditional

discharge only "if the person’s treatment team determines that the

person’s mental condition has so changed that the person is not

likely to engage in acts of sexual violence if released." N.J.S.A.

30:4-27.36(a).       As J.S. met none of those preconditions for

conditional or unconditional release, and instead met N.J.S.A.

30:4-27.35's requirements for continued commitment, the trial

court was required to order J.S. to remain at the STU.

     J.S.   notes      New     Jersey's     general     "civil    commitment

jurisprudence has emphasized the importance of 'provid[ing] the

needed level of care in the least restrictive manner,' and not

infringing on an individual's 'liberty or autonomy any more than

appears reasonably necessary to accomplish' the State's goals of

                                      14                             A-3665-14T5
public safety and effective treatment."             R.F., 217 N.J. at 180

(alteration in original) (citations omitted).          J.S. argues the STU

has failed to provide effective treatment to him.

     However,     J.S.   ignores    his    own    refusal    of   psychiatric

treatment and medication, which are available to him at the STU.

Dr. Cidambi testified that "none of the psychiatrist[s] here at

the STU were able to follow up with [J.S.] psychiatrically because

[J.S.] has been refusing any kind of formal treatment . . . from

the psychiatrists here."

     Dr. Ferguson testified that, unlike the AKFC, the STU was not

a "psychiatric hospital" as designated in Title Thirty.                      See

N.J.S.A. 30:4-160; see also N.J.S.A. 30:1-7.                The trial court

asked if "in order to provide . . . an involuntarily committed

person psychiatric treatment, would [a facility] have to be a

designated psychiatric hospital?"          Dr. Ferguson replied that "the

only exception would be for people who were involuntarily civilly

committed under a different statute like the Sexually Violent

Predator   Act.     That   also    calls   for    mental    health    treatment

including psychiatric treatment if . . . necessary."

     Dr. Ferguson's testimony accurately reflects the SVPA.                    As

the trial court noted, the SVPA provides that "[a] psychiatrist"

may be included on an STU resident's "treatment team."                N.J.S.A.

30:4-27.30(b).       The   treatment       team    "provide[s]       treatment,

                                     15                                 A-3665-14T5
supervision or other services at a facility designated for the

custody, care and treatment of sexually violent predators," namely

the STU.     N.J.S.A. 30:4-27.26.   The SVPA regulations provide that

the STU's "'clinical staff'" includes "members of treatment teams"

and others who work in "psychiatry." N.J.A.C. 10A:35-1.4. Indeed,

the court noted that he found "diagnoses in [J.S.'s medical

records] by staff psychiatrists at the STU."3

      Given J.S.'s refusal to accept the medication and psychiatric

treatment offered him at the STU, he has not shown that his

continued commitment at the STU somehow violates the treatment

goal of the SVPA.

                                    B.

      J.S. argues his continued commitment at the STU is punitive

and   thus   unconstitutional.      However,   our   Supreme   Court   has

repeatedly "conclude[d] that the SVPA is neither punitive nor

unfair."     W.X.C., 204 N.J. at 183; see J.M.B., 197 N.J. at 599-

601; State v. Bellamy, 178 N.J. 127, 137-38 (2003).            The Court



3
  Nevertheless, the trial court stated "in order [for the STU] to
provide psychiatric care, I think it has to be a psychiatric
hospital." The court apparently based that belief on "the manual
that was promulgated by the [Administrative Office of the Courts]
and the Department of Human Services for judges." However, such
a manual cannot trump the SVPA and its regulations, or the
testimony of the witnesses before the court. In any event, any
issue is mooted by J.S.'s refusal of the psychiatric services
offered him at the STU, which would precede any psychiatric care.

                                    16                            A-3665-14T5
"recognized that by utilizing confinement as part of treatment,

the SVPA has some punitive impact."              W.X.C., 204 N.J. at 189.

However, the Court found that "the SVPA reflects 'a reasoned

balance between the liberty interest of a [sex offender] in need

of   treatment    for    emotional   disorders    and    protection         of    the

citizenry.'"      Ibid. (citation omitted).            Because "the SVPA is

remedial and strikes an appropriate balance between the safety

interests of the public and the need to provide predators with

treatment," the Court rejected the argument it was punitive.                      Id.

at 189-90.

      J.S. contends his lack of progress makes his commitment

punitive.    However, "[i]n light of the important purposes that

statutes like the SVPA serve, [the Court has] cautioned courts to

proceed with care, reminding them 'that the most searching inquiry

is required before condemning honest laws that are free of punitive

intent and designed to protect society.'"               Id. at 190 (citation

omitted).    "[O]nly if there is a hidden punitive purpose to the

SVPA's   delay    in    offering   treatment     can    we    say    that    it    is

unconstitutional as applied."        Id. at 201.       J.S. has not alleged,

and the trial court did not find, any such hidden punitive purpose.

      Moreover,    J.S.'s     constitutional     claim       fails   because       he

refused to accept psychiatric treatment or medication offered to

him at the STU.         Our Supreme Court addressed a similar issue in

                                     17                                     A-3665-14T5
W.X.C.      There,    a    sex   offender     argued   the    SVPA   could   not

constitutionally be applied to him because he had not been sent

to the ADTC to get sex offender treatment before being committed

to the STU.      204 N.J. at 187.           The Court rejected his general

challenge to the SVPA, "declin[ing] to conclude that the SVPA is

transformed   into     a   punitive,    and    therefore     unconstitutional,

enactment merely because it applies to some individuals, like

defendant, who were not provided with specialized treatment prior

to civil commitment."        Id. at 195.

     W.X.C.'s as-applied challenge was based on the criteria for

admission into the ADTC.          In addition to the ADTC requirements

"that the sex offender's behavior satisfies the dual criteria of

being repetitive and compulsive, the Legislature decided to narrow

admission into [the ADTC] further by requiring that the sex

offender also be amenable to treatment and willing to participate

in treatment."       Id. at 197; see, e.g., N.J.S.A. 2C:47-3(a), (b),

(f), (h).   The Supreme Court ruled the limitation of treatment to

the sex offender "who is willing to participate in treatment" was

appropriate and non-punitive.          W.X.C., 204 N.J. at 198; see id.

at 198-202.      "[T]he two new requirements of amenability and

willingness were intended to limit treatment at the ADTC to those

repetitive and compulsive sex offenders who are able to benefit

from it most."       Id. at 197.       "By excluding 'therapy refusers'"

                                       18                               A-3665-14T5
from the ADTC, "the ADTC would afford better treatment to those

most likely to benefit."        Id. at 198 (citation omitted).           The

Court held: "The operation of the SVPA is neither punitive nor

fundamentally unfair and we therefore reject defendant's arguments

that it is unconstitutional as applied to him and other offenders

like him."    Id. at 202.

     Similarly, the SVPA did not become punitive as to R.S. because

he was unwilling to accept the treatment available at the STU,

including psychiatric treatment and medication.          Thus, we reject

his constitutional argument.

                                   C.

     J.S. also argues he must be released because he has suffered

severe abuse at the STU.    In 2000 he was sent for treatment for a

broken jaw and hematoma on his head, in 2007 he was sent to the

emergency room after allegedly being punched in the eye and head,

and he alleged he was sexually assaulted in 2011.         He also claimed

his property had been sabotaged and stolen.           He claimed to fear

for his life.     However, Dr. Cidambi testified that the STU had

taken protective action after J.S.'s 2011 allegation.            Dr. Sahni

testified    J.S.'s   alleged   fear    of   future   assaults   could    be

malingering.

     J.S. similarly alleged many of these incidents in J.S. II.

We noted "his complaints about safety at the STU were either

                                   19                              A-3665-14T5
unsubstantiated or had been reasonably addressed by STU staff."

Id. (slip op. at 8).        We found the trial judge has also issued a

directive   that    "will    reasonably   address   such   concerns     going

forward."   Id. at 8-9.       We concluded "J.S. never provided a basis

on which to justify his placement in any facility other than the

STU," and rejected his demand for transfer to the AKFC.              Ibid.

    If J.S.'s complaints were inadequate to justify his transfer

to the AKFC, they are certainly inadequate to justify his release

into the community.     The record contains no evidence of assaults

since   2011.      Security    concerns   should    be   addressed   to    the

appropriate authorities, but they are not a basis under the SVPA

for releasing J.S. into the community when it is highly likely

that that he will commit new acts of sexual violence if released.

    Affirmed.




                                     20                               A-3665-14T5